DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention I in the reply filed on 12/31/21 is acknowledged.
Claims 8-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 3 recites the limitations "the top wall"; “the four side walls”; and “the bottom wall.”  There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-6, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over CN 208464720 U [hereinafter ‘720] in view of US 2018/0361001 A1 [Liao].

Regarding Claim 1:
‘720 teaches a portable ultraviolet sterilization container (Fig. 1, wherein 6 is an UV bulb), comprising 
a sterilization container body (Fig. 1), the sterilization container body having an article storage cavity (Fig. 1 shows this cavity) and a cover (Fig.1 (10)); 
wherein the sterilization container body is further provided with an illumination device ((6)), 
a heating air duct (Fig. 1 (3, 7)) and a control system (first paragraph of embodiment 1 describes this); 

the heating air duct is an inner circulation type heating air duct from the article storage cavity, through the interior of the cavity wall of the article storage cavity, to the article storage cavity (Fig. 6).
However, ‘720 fails to teach that the illumination device comprises a plurality of illumination devices, or that the plurality of illumination devices are fixed to a plurality of cavity walls of the article storage cavity.
Liao teaches a portable ultraviolet sterilization container (Fig. 1A) wherein the illumination device comprises a plurality of illumination devices (Figs. 1C and 1D (190)), or that the plurality of illumination devices are fixed to a plurality of cavity walls of the article storage cavity (Figs.1C and 1D). It would have been obvious to one of ordinary skill in the art before the effective time of filing to add the top and bottom UV lights of Liao to ‘720. One would have been motivated to do so since this would add the sterilizing effect of UV-C radiation to both the top and bottom of items in the chamber.

Regarding Claim 2:
The modified invention of claim 1 teaches the portable ultraviolet sterilization container according to claim 1, wherein the illumination device further comprises at least one light-reflecting device, wherein the light-reflecting device is fixed to a cavity wall of the article storage cavity for reflecting the ultraviolet light emitted by the illumination device (Liao –reflective inner liner (150) as described in para 20).
Liao to the cavity walls of the modified invention. One would have been motivated to do so since this would facilitate a more efficient use of the UV light, since it would not be absorbed by the cabinet walls. 

Regarding Claim 3:
The modified invention of claim 2 teaches the portable ultraviolet sterilization container according to claim 2, comprising two light-reflecting devices, wherein the two light-reflecting devices are respectively fixed to the top wall and the bottom wall of the article storage cavity (the reflective liner (150) of Liao covers the six inner surfaces of the cavity of the modified invention. Therefore, it can be considered to be six light-reflecting devices.
However, the modified invention fails to teach that the container comprises five light-emitting devices, wherein the five light-emitting devices are respectively fixed to the top wall and the four side walls of the article storage cavity. The courts have held that the mere duplication of essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. In that case the progressive stepping of a bag was found obvious over prior art that demonstrated stepping. Likewise, in this case, a UV sources on each wall is made obvious by art that teaches UV sources on multiple walls, such as Liao at para 40. As such, it would have been obvious to one of ordinary skill in the art at the time the invention was made to add the UV light of Liao to the interior wall of the cavity since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art.  

Regarding Claim 5:

It has been held by the courts that a change in the position of a part, without any criticality, is a design choice that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). In the case at hand, changing a position of an outlet from one wall to an adjacent wall, without any criticality, is simply one of many outlet arrangements available to the skilled practitioner. Therefore, it would have been obvious to one of ordinary skill in the art before the effective time of filing to move one of the outlets of ‘720 to a sidewall thereof.   

Regarding Claim 6:
The modified invention of claim 5 teaches the portable ultraviolet sterilization container according to claim 5, but fails to teach that the heating air duct has two air return outlets, and the two air return outlets are disposed on opposite cavity walls of the article storage cavity. 
The courts have held that the mere duplication of essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. In that case the progressive stepping of a bag was found obvious over prior art that demonstrated stepping. Likewise, in this case, a return outlet on a pair of opposite sidewalls is made obvious by art that teaches a return outlet, such as ‘720 at Figs. 5 and 6. As such, it would have been obvious to one of ordinary skill in the art at the time the invention was made to add a second return outlet to an 

Regarding Claim 10:
The modified invention of claim 1 teaches the portable ultraviolet sterilization container according to claim 1, wherein the sterilization container body is further provided with a battery (Liao – para 8).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to add the battery of Liao to the modified invention. One would have been motivated to do so since this would increase the portability and flexibility of the device.
.

Claims 4 are rejected under 35 U.S.C. 103 as being unpatentable over CN 208464720 U [hereinafter ‘720] in view of US 2018/0361001 A1 [Liao] as applied to claim 1, and further in view of US 2019/0299260 A1 [Shatalov]

Regarding Claim 4:
The modified invention of claim 1 teaches the portable ultraviolet sterilization container according to claim 1, wherein the light-emitting device comprises a plurality of LEDs (Liao abstract), and the plurality of the LEDs are arranged in array on a substrate (See Liao Fig. 4 (410)).

Shatalov, at paras 29 and 35, teaches using UV-A LEDs, i.e. those with a wavelength ranging from 315-400nm, together with UV-C LEDs, i.e. those with a wavelength ranging from 100-280 nm. Shatalov explains that by using different wavelengths of UV light, different contaminants may be treated with different wavelengths to optimize disinfection rates. Para 35. It would have been obvious to one of ordinary skill in the art before the effective time of filing to use the UV-A and UV-C LED combination of Shatalov in the above modified invention. One would have been motivated to do so since this would allow one to optimize irradiation wavelengths for different contaminents.
Allowable Subject Matter
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT A STOFFA whose telephone number is (571)270-1782. The examiner can normally be reached M-F 0700-2000 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 5712722293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WYATT STOFFA
Primary Examiner
Art Unit 2881



/WYATT A STOFFA/            Primary Examiner, Art Unit 2881